AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
3:19-mj- (RMS) Dec 18, 2019 - 12:58 PM Safaa Ghalayini (upon return of vehicle)

 

 

 

Inventory made in the presence of: Safaa Ghalayini

 

Inventory of the property taken and name of any person(s) seized:

1. Faberware Steak Knife

 

Certification

 

 

] declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

px /j3/Qedo 7 Of fp

Executing officer's signature

Alife 4PUR Sten B$0 FOF

 

Printed name and title

 

 
